Exhibit 10.4A
AMENDMENT
TO
WALLACE E. BOSTON, JR.
EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made,
effective as of December 31, 2008, by and between American Public University
System, Inc., a West Virginia corporation (the “Company”), American Public
Education, Inc., a Delaware corporation (“the Parent”) and Wallace E. Boston,
Jr. (the “Executive”).
Recitals:
     WHEREAS, the Executive, the Company and the Parent previously entered into
the Employment Agreement, effective as of June 21, 2004, and previously amended
and restated on October 10, 2007 (the “Employment Agreement”); and
     WHEREAS, the Executive, the Company and the Parent desire to amend the
Employment Agreement to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.
Agreement:
     NOW, THEREFORE, in consideration of the agreements contained herein and of
such other good and valuable consideration, the sufficiency of which the
Executive acknowledges, the Company, the Parent and the Executive, intending to
be legally bound, agree as follows:
     1. Section 10(c)(ii) of the Employment Agreement is hereby deleted in its
entirety and amended and restated to read as follows:

    “(ii) any material failure by the Company or Parent to comply with any of
the provisions of this Agreement, other than an isolated, insubstantial and
inadvertent failure which is remedied by the Company or Parent promptly after
receipt of notice thereof given by the Executive;”

     2. Section 10(c) of the Employment Agreement is hereby amended by adding
three new sentences after the final sentence of said Section 10(c) to read as
follows:

    “None of the foregoing events shall constitute Good Reason if the Executive
consents in writing to such event. The Executive further understands and agrees
that none of the foregoing events shall constitute Good Reason unless the
Company or Parent fails to cure such asserted grounds for Good Reason

1



--------------------------------------------------------------------------------



 



    within thirty (30) days of its receipt of notice from the Executive. In
order to terminate his employment, if at all, for Good Reason, Executive must
terminate employment within thirty (30) days of the end of the cure period if
the breach has not been cured.”

     3. Section 10(e) of the Employment Agreement is hereby deleted in its
entirety and amended and restated to read as follows:

    “10(e). Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death; (ii) if the Executive’s
employment is terminated pursuant to Section 10(b)(i) hereof, thirty (30) days
after Notice of Termination, provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis during this
30-day period; (iii) if the Executive’s employment is terminated pursuant to
Section 10(b)(ii) or 10(b)(iii) hereof, the date specified in the Notice of
Termination; (iv) if the Executive terminates the Executive’s employment for
Good Reason pursuant to Section 10(c) hereof, the date specified in the Notice
of Termination, provided however that such date must occur after the cure period
provided in Section 10(c); and (v) if the Executive’s employment is terminated
for any other reason, the date on which Notice of Termination is given.
Notwithstanding the foregoing, the Executive will be deemed to have a Date of
Termination for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Code Section 409A.”

     4. Section 11(f)(v) of the Employment Agreement is hereby deleted in its
entirety and amended and restated to read as follows:

    “(v) in the event that it is determined that any payment, benefit, or
distribution described in this Section 11(f) or in Section 12 made by the
Company, by any of its affiliates, by any person who acquires ownership or
effective control or ownership of a substantial portion of the Company’s assets
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder (the “Code”)) or by any affiliate of
such person, whether paid or payable or distributed or distributable pursuant to
the terms of this Section 11(f), Section 12 or otherwise (the “Total Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest or penalties, are collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (an
“Excise Tax Restoration Payment”) within 30 days of the determination that the
Total Payments

2



--------------------------------------------------------------------------------



 



    would be subject to the excise tax imposed by Section 4999 of the Code or
any interest or penalties with respect to such excise tax in an amount that
shall fund the payment by the Executive of any Excise Tax on the Total Payments
as well as all income taxes imposed on the Excise Tax Restoration Payment, any
Excise Tax imposed on the Excise Tax Restoration Payment and any interest or
penalties imposed with respect to taxes on the Excise Tax Restoration Payment or
any Excise Tax.”

     5. Section 23 of the Employment Agreement is hereby amended by adding three
new paragraphs to the end of the provision to read as follows:

         For purposes of Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement including, without limitation,
each severance payment and COBRA continuation reimbursement shall be treated as
a right to receive a series of separate and distinct payments.            Any
amount that the Executive is entitled to be reimbursed under this Agreement will
be reimbursed to the Executive as promptly as practical and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses are incurred. Any right to reimbursement or in kind benefits will
not be subject to liquidation or exchange for another benefit. The amount of the
expenses eligible for reimbursement during any taxable year will not affect the
amount of expenses eligible for reimbursement in any other taxable year.      
     Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

     6. The provisions of this Amendment may be amended and waived only with the
prior written consent of the parties hereto. This Amendment may be executed and
delivered in one or more counterparts, each of which shall be deemed an original
and together shall constitute one and the same instrument.
     7. Except as set forth in this Amendment, the Employment Agreement shall
remain unchanged and shall continue in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first written above.

3



--------------------------------------------------------------------------------



 



            AMERICAN PUBLIC UNIVERSITY SYSTEM INC.
      By:   /s/ HARRY T. WILKINS         Name:   Harry T. Wilkins       
Title:   Executive Vice President     

            AMERICAN PUBLIC EDUCATION INC.
      By:   /s/ PHILLIP A. CLOUGH         Name:   Phillip A. Clough       
Title:   Chairman     

            EXECUTIVE
      By:   /s/ WALLACE E. BOSTON, JR.         Wallace E. Boston, Jr.           
 

4